                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


IBEW LOCAL 494, et al.,

                   Plaintiffs,

      v.                                           Case No. 18-cv-1849-pp

COATES ELECTRIC LLC,
and BRODY COATES,

                   Defendants.


   ORDER GRANTING PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
  (DKT. NO. 49) AND DISMISSING DEFENDANT COATES ELECTRIC LLC


      On November 26, 2018, the plaintiffs filed a complaint seeking to recover

unpaid wages from the defendants under the Fair Labor Standards Act, 29

U.S.C. §206, an arbitration award, and Wisconsin wage collection laws, Wis.

Stat. §109.03(1), (5). Dkt. No. 1. The defendants have not answered.

      On March 22, 2021, the court administratively closed the case against

Brody Coates pending the conclusion of his bankruptcy proceeding. Dkt. No.

47. In that same order, the court conditionally certified a FLSA class but

denied the plaintiffs’ motion for default judgment. Id. at 9, 13. The plaintiffs

now have filed a renewed motion for default judgment. Dkt. No. 50.

      The court previously found that service was proper under Fed. R. Civ. P.

4(e)(1) and Wis. Stat. §§801.11(5)(a). Dkt. No. 47. The question is whether the

plaintiffs have satisfied the default judgment standard.



                                         1
I.    Motion for Default Judgment

      A.     Standard

      After the entry of default, the plaintiffs may move for default judgment

under rule 55(b). Fed. R. Civ. P. 55(b). When the court determines that a

defendant is in default, the court accepts as true the well-pleaded allegations in

the complaint. e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th

Cir. 2007). “A default judgment establishes, as a matter of law, that defendants

are liable to plaintiff on each cause of action in the complaint.” Id. However,

“even when a default judgment is warranted based on a party’s failure to

defend, the allegations in the complaint with respect to the amount of damages

are not deemed true.” Id. (quoting In re Catt, 38 F.3d 789, 793 (7th Cir. 2004)).

A district court “must conduct an inquiry in order to ascertain the amount of

damages with reasonable certainty. Id. Rule 55(b)(2) allows the district court to

conduct this inquiry through hearings or referrals, if necessary, to determine

the amount of damages. Fed. R. Civ. P. 55(b). Such proceedings are

unnecessary, however, if the “amount claimed is liquidated or capable of

ascertainment from definite figures contained in the documentary evidence or

in detailed affidavits.” e360 Insight, 500 F.3d at 602 (quoting Dundee Cement

Co. v Howard Pipe & Concrete Prods., Inc., 722 F2d 1319, 1323 (7th Cir.

1983)).

     B.      Liability

     The court denied the first motion for default judgment for several reasons.

First, the court explained that while the plaintiffs had asked for a damages

                                        2
award of $528,639.35, the chart they had provided detailing how they reached

that amount did not add up to that number. Dkt. No. 47 at 11-12. Second, the

court observed that after the plaintiffs had filed the motion for default

judgment, they filed a notice of consent to add a plaintiff but did not indicate

how much that new plaintiff was owed. Id. at 12-13. Third, the court noted that

some of the pleadings indicated that IBEW 494 was entitled to an arbitration

award, but the court could not determine whether the plaintiffs’ damages

calculations included that award, or the amount of the award. Id. at 13.

Finally, the court pointed out that the class certification process had not been

resolved. Id.

    The plaintiffs since have filed several documents explaining the

circumstances of the class. See Dkt. Nos. 48, 52. The brief in support of the

renewed motion for default judgment also adds additional details on the

amount of damages the plaintiffs seek. Dkt. No. 50.

      As to the class certification process, the plaintiffs explain that each

member of the putative class (twenty-four, total) has consented. Dkt. No. 48 at

¶2. They assert that “[p]laintiffs know of only 24 individuals who were harmed

by Coates Electric’s failure and/or untimely payment of wages in October and

November of 2018 as alleged in the operative complaint.” Id. The plaintiffs

assure the court that all twenty-four of those individuals have filed FLSA

consent forms. Id. They assert that no further notice is required because there

are no other potential class members to whom to send such a notice. Id. at

¶¶1, 4. The court agrees and vacates the portion of its March 22, 2021 order

                                         3
that required the plaintiffs to file a proposed notice by the end of the day on

April 7, 2021. (Dkt. No. 47 at 14).

      As for the addition of the plaintiff Justin Beatovic after the plaintiffs had

filed their original motion for default judgment, the documents attached to

counsel’s affidavit in support of the second motion for default judgment include

him the calculation of damages. Dkt. Nos. 52-1, 52-2. Regarding the arbitration

award, the plaintiffs have clarified that “[b]ecause the arbitration award did not

award to Local 494 anything other than back wages, bank fees, and late

payment penalties, Local 494 is not seeking any relief other than the payments

to the workers sought by the Plaintiffs’ motion.” Dkt. No. 50 at 2.

      Next, as to the sum certain, the plaintiffs assert that they are “entitled to

recover, pursuant to the Committee’s award, back wages, bank fees, and late-

payment penalties.” Dkt. No. 50 at 1. The plaintiffs allege that the defendant

owes them $526,808.67. Dkt. No. 49. This sum is based on the calculation of

the Labor-Management Committee as to money owed by the defendant for

failing to pay timely wages as they were bound to under the “Inside Wiremen

Agreement.” See dkt. no. 1 at ¶¶10, 11. Specifically, the plaintiffs allege that

the defendant failed to pay wages during October and November 2018 either by

“not issuing a paycheck at all to its employees, by issuing paychecks to its

employees and then instructing them not to cash them, or by issuing to its

employees paychecks that it had insufficient funds in its designated bank

accounts to pay for.” Id. at ¶16. They also allege that the defendant either paid

employees less than they were entitled to earn under the Inside Wiremen

                                         4
Agreement, paid wages after the deadlines imposed by the agreement or failed

to pay wages owed on the day some plaintiffs were laid off, as was required

under the agreement. Id. at ¶¶17-18. On these theories, the plaintiffs filed a

grievance against the defendant with the Labor Management Committee. Id. at

¶22. The Committee issued an arbitration award on November 7, 2018 finding

the defendant had “violated the Inside Wiremen Agreement by failing to timely

pay contractually required wages to the Plaintiffs and other covered

employees.” Id. at ¶23. The Committee’s award ordered the defendants:

      to make all employees whole for their contractually required straight
      time and overtime wages including bank fees that resulted from
      failure or late payment of wages, affirmed the contractual penalty of
      8 hours of straight time wages per 24 hours of delay for untimely
      payment of current week’s wages for laid off and discharged
      employees; and imposed a penalty equal to 20% of the contractual
      penalty for late pay offs for Coates Electric’s other failure to timely
      pay wages to its employees.

Id. The specific damages requested of this court are in line with the arbitration

award. The plaintiffs assert:

      the Committee’s award granted four types of relief to Local 494 on
      behalf of its members employed by Coates Electric. First, Coates
      Electric was ordered to pay all wages owed to its employees. (Docket
      #12-2, pg. 2) Second, Coates Electric was ordered to, as explicitly
      authorized by Section 6.05C of the CBA, pay to its employees
      damages equal to 8 hours of pay for each day of delay in payment of
      the employees’ final paychecks following layoff excluding Saturdays,
      Sundays, and Holidays. (Id, pg. 3; docket #12-1, pg. 20) Third,
      Coates Electric was ordered to pay damages equal to 20% of Section
      6.05C damages for any delays in paying wages other than final
      paychecks following layoff. (Docket #12-2, pg. 3) Fourth, Coates
      Electric was ordered to pay all bank charges that its employees
      incurred as a result of bounced checks, failure to make wage
      payments, and untimely wage payments. (Id.).




                                        5
Dkt. No. 50 at 3. The defendants never complied with the Committee’s decision.

Dkt. No. 1 at ¶24. The plaintiffs sued in this court for damages.

      The plaintiffs attempted to calculate actual damages through discovery.

After Magistrate Judge Joseph granted the plaintiffs’ motion for discovery, the

plaintiffs sent the defendants discovery requests and interrogatories asking for

specific information on the plaintiffs’ hours and payments. Dkt. No. 50 at 7

(citing dkt. no. 13-1). The plaintiffs assert that the defendants never responded,

rendering the plaintiffs incapable of calculating and proving exact damages. Id.

Thus, the plaintiffs seek to prove damages “as a matter of just and fair

inference.” Id. at 7-8 (citing Anderson v. Mt. Clemens Pottery Co., 328 U.S.

680, 688 (1945), superseded by statute on other grounds as stated in IBP, Inc.

v. Alvarez, 546 U.S. 21, 41 (2005)). Each plaintiff has since filed a declaration

in support of default judgment listing their wage rate for the relevant period as

well as their uncompensated or late-paid hours worked and any bank fees.

Dkt. Nos. 14 through 35, 41, 51.

      The plaintiffs claim that under the Committee’s award, they are entitled

to back wages, bank fees and late-payment penalties. Each plaintiff’s

declaration states what wages were unpaid or paid late, as well as any accrued

bank fees. See id. As to late-payment penalties, the plaintiffs assert that they

are entitled to “8 hours of pay for each non-holiday weekday that the payment

is late if the payment is the employee’s final paycheck, but only 20% of 8 hours

of pay for each non-holiday weekday that the payment is late if the payment is

not the employee’s final paycheck.” Dkt. No. 50 at 1. Where late payments

                                        6
owed under FLSA are greater than those calculated by the Committee, the

plaintiffs seek the FLSA liquidated damages over those designated by the

Committee. Id. at 1-2. Additionally, plaintiff Local 494 “is not seeking any relief

other than the payments to the workers sought by the Plaintiff’s motion.” Id.

        The plaintiffs provided a spreadsheet listing the individual amounts owed

to each plaintiff for back wages, bank fees and penalties. Dkt. No. 52-2. The

court has recreated the information in chart form; it shows how the plaintiffs

reached the total sum they request:


    Name              Total Wages     Total Penalty   Bank Fees     Grand Total
    Tim McPhail       $1,179.30       $33,334.88                    $34,514.18
    Nick Gehring      $0.00           $13,490.88       $30.00       $13,520.88
    Doug Carter       $1,257.92       $2,452.94                     $3,710.86
    Jim Gaertner      $0.00           $253.75                       $253.75
    Terrance Faust    $0.00           $12,264.72                    $12,264.72
    Jim Wilkinson     $2,390.60       $44,197.30       $36.00       $46,623.90
    Terese Jesinski   $0.00           $232.00                       $232.00
    Pete Kohl         $0.00           $232.00                       $232.00
    Don Starzman      $1,572.40       $38,429.46       $24.00       $40,025.86
    Erik Jacobi       $628.96         $32,328.54       $12.00       $32,969.50
    Cal Falkenberg    $628.96         $32,328.54                    $32,957.50
    Chad Stewart      $235.86         $31,762.48                    $31,998.34
    Bruce Howard      $1,454.47       $30,441.66       $30.00       $31,926.13
    Glen Savage       $3,813.07       $41,008.19       $12.00       $44,833.26
    Joe Gehring       $0.00           $6,243.12        $30.00       $6,273.12
    Ty Jeranek        $1,394.00       $17,036.15       $35.00       $18,465.15
    Paula M. Kalka-   $1,395.51       $30,480.08       $180.00      $32,055.59
    English1
    Michael Helt      $628.96         $32,870.13       $12.00        $33,511.09
    Jeff Roblee       $1,572.40       $30,693.25                     $32,265.65
    Ben Fischer       $0.00           $1,593.07        $24.00        $1,617.07


1The original plaintiff, Danial Anderson, died on April 4, 2020; the parties
agreed that his mother and heir, Paula M. Kalka-English, should be
substituted as the named plaintiff. Dkt. No. 43.
                                         7
 Sam Utech           $0.00           $461.76                         $461.76
 Bob Kashak          $3,616.80       $39,784.80                      $43,401.60
 Walter              $1,132.76       $15,861.46        $60.00        $17,054.21
 Thornton
 Justin Beatovic     $1,139.97       $14,500.58                      $15,640.55
                                     Grand Total                     $526,808.67

       Because the plaintiffs have been unable to engage in discovery and the

defendant has been served but has not disputed any of the facts or the

amounts the plaintiffs claim, the court will grant the plaintiffs’ motion for

default judgment. The court finds that defendant Coates Electric, LLC is liable

to the plaintiffs for $526,808.67, will issue judgment accordingly and will

dismiss Coates Electric, LLC from the case. The case will remain

administratively closed as to defendant Brody Coates.

III.   CONCLUSION

       The court GRANTS the plaintiffs’ motion for default judgment. Dkt. No.

49.

       The court ORDERS that the clerk must enter default judgment in favor

of the plaintiffs and against defendant Coates Electric LLC in the amount of

$526,808.67.

       The court ORDERS that defendant Coates Electric LLC is DISMISSED

from the case.

       Dated in Milwaukee, Wisconsin this 2nd day of July, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge

                                         8
